Citation Nr: 0601942	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected arteriosclerotic heart disease with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from September 1943 to 
September 1945 and from February 1947 to April 1971.  He 
served in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was advanced on the docket upon motion of the 
appellant.   See 38 C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There several reasons why this appeal must be remanded.  
Specifically, as explained below, there is indication that 
there may be additional relevant service and post-service 
medical records that have not been obtained.  38 C.F.R. 
§§ 3.159(c)(1)(2) (2005).  The Board also finds that there is 
a duty to provide the veteran with a VA examination that 
includes opinions addressing the direct and secondary service 
connection questions presented.  38 C.F.R. § 3.159(c)(4) 
(2005).  The relevant evidence is briefly summarized below.

Service connection is currently in effect, in part, for 
prostate cancer due to herbicide exposure in Vietnam, 
arteriosclerotic heart disease with hypertension, and 
sinusitis.  The veteran alleges that he developed COPD during 
service as the result of his exposure to herbicides while in 
Vietnam.  It is also argued on his behalf, in essence, that 
his COPD was caused or aggravated by his service-connected 
heart disease.

The RO indicated that COPD was first diagnosed during a 
hospitalization at the Brooke Army Medical Center in March 
1974.  However, a March 1971 Medical Evaluation Board (MED) 
of record includes the notation that the veteran complained 
of shortness of breath and had had an episode of bronchitis 
and intercostal neuralgia in 1958, while on active duty.  
The Board further notes that an October 1973 VA chest X-ray, 
obtained approximately two and one-half years after service, 
revealed a minimal pleural reaction about the periphery of 
the left hemi-diaphragm.  

On VA examination in May 2002 the veteran reported that at 
one time he was allergic to environmental allergens and had 
been placed on immunotherapy for 4 or 5 years.  He also 
indicated that in 1969 he had developed COPD, which was 
associated with shortness of breath (SOB), wheezing, and some 
coughing.  The diagnoses recorded in May 2002 included 
allergic rhinitis with sinusitis, asymptomatic since 1955; 
progressive COPD, requiring daily medication and frequent 
hospitalization; and sinusitis with COPD-associated 
sinobronchial disease.  

On VA examination in February 2003, the veteran reported that 
he developed SOB with a cough in about 1970 or 1971, and that 
he had been on inhalers since that time.  The diagnoses were 
COPD and ischemic heart disease with "no aggravation of his 
COPD by his heart problem".  

Turning next to the duties to assist, the veteran alleges 
that there are additional relevant service and post-service 
medical records that have not been obtained.  The RO must 
ensure that all relevant medical evidence has been obtained.  
38 C.F.R. § 3.159(c)(1)(2).  The Board also notes that an 
October 1974 rating decision noted that the veteran had been 
in receipt of Social Security Administration (SSA) disability 
benefits since 1972.  However, neither a copy of that award 
nor the underlying medical records are on file.  The duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  


In written argument submitted to the Board in January 2006 
(Informal Hearing Presentation), the veteran's representative 
also requests that the veteran be afforded an additional VA 
examination to specifically address the approximate time of 
onset of the veteran's COPD and whether there is any 
relationship to his service-connected heart disease.  The 
Board concurs that there is a duty to provide such an 
evaluation.  38 C.F.R. § 3.159(c)(4).

The RO should also review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002)) have been met.   

In view of the foregoing, this case must be remanded to the 
RO/AMC for the following development:   

1.  The RO/AMC must review the claims file and 
ensure that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO/AMC should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

The RO/AMC's request should include, but is not 
limited to, asking  the veteran to submit copies 
of all records in his possession that he has not 
previously submitted.  

2.  The RO/AMC must contact the SSA and obtain 
all records from that agency concerning the 
veteran's award of disability benefits, including 
a copy of the decision and any medical records 
used to make the determination, copies of any 
hearing transcripts, etc.  If the RO/AMC 
determines that the records sought do not exist 
or that further efforts to obtain them would be 
futile, this must be specifically indicated in 
the record. 

3.  The RO/AMC must also contact the veteran and 
request that as much information as possible be 
provided concerning any relevant treatment and/or 
evaluation received at military medical 
facilities for COPD.  This should include the 
places and approximate dates of treatment and/or 
evaluation.  All identified records must be 
obtained and associated with the claims file.  

The RO/AMC must document all steps taken to 
locate and obtain this additional service medical 
evidence until assured these records either do 
not exist or that further efforts to obtain them 
would be futile.  

4.  The RO/AMC must also ask the veteran to 
clarify whether all private clinical records 
concerning COPD are now on file.  With respect to 
any such records that are not on file, he must be 
asked to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.   
 
This should include requests to obtain private 
clinical records from Dr. Letellier and Dr. Bell, 
which were previously requested in 1973 (even 
though requested in conjunction with the 
veteran's claim for service connection for heart 
disease).  

Upon receipt of the appropriate releases, the 
RO/AMC must request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, the RO/AMC 
must notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).   

5.  The RO/AMC must also obtain any 
VA hospitalization or outpatient treatment 
records of the veteran that may be available, 
dated since February 2003, and associate them 
with the claims file.  

6.  Thereafter, the veteran must be scheduled for 
a VA pulmonary examination to determine the 
nature, approximate onset date and etiology of 
his COPD.  Following a review of the relevant 
medical and X-ray evidence in the claims file (to 
include the March 1971 Medical Evaluation Board 
notation that the veteran complained of shortness 
of breath and had had an episode of bronchitis 
and intercostal neuralgia in 1958, while on 
active duty, and an October 1973 VA chest X-ray, 
which revealed a minimal pleural reaction about 
the periphery of the left hemi-diaphragm), the 
clinical evaluation and any tests that are deemed 
necessary, the examiner should be asked to opine 
whether it is at least as likely as not (50 
percent or greater probability) that any chronic 
lung disease that is currently present, to 
include COPD, began during service or is causally 
linked to some incident of or finding recorded 
during service, to include exposure to herbicides 
or the clinical findings noted above recorded in 
the service medical records. 

The pulmonary examiner should also render an 
opinion as to whether it is at least as likely as 
not (50 percent or greater probability) that any 
chronic lung disease that is currently present, 
to include COPD, was caused or aggravated by the 
veteran's arteriosclerotic heart disease with 
hypertension or sinusitis, or some combination of 
both.  

The clinician is also requested to provide a 
rationale for any opinion expressed.  

The claims file and a copy of this remand must be 
provided to the examiner for his or her review. 

7.  Thereafter, the RO/AMC review the claims 
file.  If any development is incomplete, or if 
the examination report does not contain 
sufficient information, take corrective action 
before readjudication.  38 C.F.R. § 4.2 (2005); 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO/AMC should readjudicate 
the claim for service connection for COPD, to 
include as secondary to service-connected 
arteriosclerotic heart disease with hypertension.  
If the benefit sought remains denied, the RO/AMC 
should prepare an SSOC and send it to the 
appellant and representative.  An appropriate 
period of time to respond should also be 
provided.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

